Terry, C. J. delivered the opinion of the Court
Baldwin, J. concurring.
The record in this case shows that defendant, Ball, had an equitable interest in the premises which was subject to the liens of plaintiffs, and the contracts between Ball and plaintiffs having been made, and the work under such contracts being actually progressing at the time of the execution of Respondent’s mortgages, the liens of the mechanics for labor performed and material furnished pursuant to such contracts, must, as to Ball’s interest, be preferred to the mortgages, under the authority of Soule v. Dawes, (7 Cal. 576,) where it is held that: “By our statute, the lion of mechanics may be recorded within sixty days after the completion of the building, and by relation, the lien attaches from the date of the commencement of the work. All persons who deal with the property during the progress of the work, are charged with notice of the claim of the Contractor.”
Judgment reversed and cause remanded.